DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 and 7-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,032,318 (Ferguson) in view of US Patent Application Publication No. 2017/0305434 (Ratnasingam).

Regarding Claim 1, Ferguson discloses the aspects of the information processing apparatus comprising:

A Central Processing Unit (CPU) configured to:
	Acquire event information associated with a target vehicle (Event Analyzer 230; The event analyzer 230 may be configured to analyze information received from one or more sources (e.g., the vehicle operation sensors, the telematics device, the camera 

	Control, based on the acquired event information, a display screen to display a user interface (display device: At 406, once the customer has been enrolled, hardware and/or software applications may be provided to the customer for use in generating the videos, and any associated information that may be used in rating the video and providing an incentive to the customer. For example, the insurance provider may specify or provide a camera 214, one or more sensors (e.g., the proximity sensors 214, the vehicle operation sensors 212, etc.), and the telemetry device 216, to be installed in the vehicle 210 for use in generating the videos. In some cases, one or more software components (e.g., the event analyzer 230, etc.) may be incorporated with (or activated within) the vehicle computing system. In some cases, the insurance provider may provide an input device (e.g., the button 330, a microphone, etc.) for use by the driver or passenger, in the vehicle to trigger capture of the video and data associated with the driving event. In some cases, the customer may use a camera incorporated into the mobile device 218);



		An evaluation value of the target vehicle (once the customer has been enrolled, hardware and/or software applications may be provided to the customer for use in generating the videos, and any associated information that may be used in rating the video and providing an incentive to the customer. For example, the insurance provider may specify or provide a camera 214, one or more sensors (e.g., the proximity sensors 214, the vehicle operation sensors 212, etc.), and the telemetry device 216, to be installed in the vehicle 210 for use in generating the videos. In some cases, one or more software components (e.g., the event analyzer 230, etc.) may be incorporated with (or activated within) the vehicle computing system. In some cases, the insurance provider may provide an input device (e.g., the button 330, a microphone, etc.) for use by the driver or passenger, in the vehicle to trigger capture of the video and data associated with the driving event. In some cases, the customer may use a camera incorporated into the mobile device 218);

	Control transmission of each of the event information and the first valuation information to an information management 

Ferguson fails to expressly disclose the first evaluation information includes an evaluation reason information that indicates a reason for the evaluation value.

Ratnasingam discloses a system to assess and improve driver performance (Abstract), wherein driver performance messages from one or more observer users may include comments, photos, and videos relating to a driver performance that are used when calculating a rating or driver performance score [0140].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ferguson and 

Regarding Claim 2, Ferguson further discloses the aspects of the information processing apparatus according to claim 1, wherein the CPU is further configured to control the display screen to display an image in the user interface (display device: At 406, once the customer has been enrolled, hardware and/or software applications may be provided to the customer for use in generating the videos, and any associated information that may be used in rating the video and providing an incentive to the customer. For example, the insurance provider may specify or provide a camera 214, one or more sensors (e.g., the proximity sensors 214, the vehicle operation sensors 212, etc.), and the telemetry device 216, to be installed in the vehicle 210 for use in generating the videos. In some cases, one or more software components (e.g., the event analyzer 230, etc.) may be incorporated with (or activated within) the vehicle computing system. In some cases, the insurance provider may provide an input device (e.g., the button 330, a microphone, etc.) for use by the driver or passenger, in the vehicle to trigger capture of the video and data associated with the driving event. In some 
(and is an input unit that can input an evaluation value indicating positive evaluation or negative evaluation regarding the another vehicle displayed on the display unit (element steps 408-452; see Fig. 2; Col. 6, line 35 – Col 18, line 47)).

Regarding Claim 3, Ferguson further discloses the aspects of the information processing apparatus according to claim 1, further comprising:

Wherein the CPU is configured to:
 and provide ratings of driving events encountered while operating the vehicles 207, 210.), wherein the communication unit (Telematics Device and/or Mobile Device 218) transmits the driver information input via the driver registration unit to the information management apparatus The driving event may correspond to a dangerous activity performed 

Regarding Claim 4, Ferguson further discloses the aspects of the information processing apparatus according to claim 1, wherein the CPU is further configured to:
Detect location information of a specific vehicle associated with the information processing apparatus and control transmission of the detected location information to the information management apparatus (a location detection unit (GPS device: The vehicle 210 also may include one or more cameras and/or proximity sensors 214 capable of recording additional conditions inside or outside of the vehicle 210, which may also be referred to herein as telematics data. For example, internal cameras 214 may detect conditions such as the number of the passengers in the vehicle 210, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, and unsecured objects in the vehicle). External cameras and proximity sensors 214 may detect other nearby vehicles, traffic levels, road conditions, traffic obstructions, animals, cyclists, pedestrians, and other conditions that may factor into  In certain embodiments, the telematics device 216 may be configured to communicate with the sensors 212 and/or cameras and/or proximity sensors 214 to determine when and how often the vehicle 210 stays in a single 

Regarding Claim 7, Ferguson further discloses the aspects of the information processing apparatus according to claim 5, wherein the CPU is further configured to: detect a dangerous vehicle based on an image captured by a camera and acquire the event information based on the detection of the dangerous vehicle (The vehicle 210 also may include one or more cameras and/or proximity sensors 214 capable of recording additional conditions inside or outside of the vehicle 210, which may also be referred to herein as telematics data. For example, internal cameras 214 may detect conditions such as the number of the passengers in the vehicle 210, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, and unsecured objects in the vehicle). External cameras and proximity sensors 214 may detect other nearby vehicles, traffic levels, road conditions, traffic obstructions, animals, cyclists, 

Regarding claim 8, Ferguson further discloses the aspects of the information processing apparatus according to claim 1, wherein the CPU is further configured to: 

Control reception of second evaluation information from the information management apparatus; and 
Control output of the received second evaluation information (an output unit (Telematics Device 216 and/or Mobile Device 218) configured to output evaluation information the customer may also enter additional information regarding the video, such as a rating. The event analyzer 250 may associate vehicle identification information, customer identification information, time information, location information, telemetry information, and/or the like to the video ; see Fig. 2; Col. 6, line 35 – Col 18, line 47).

Regarding claim 9, Ferguson further discloses the aspects of the information processing apparatus according to claim 8, wherein the CPU is further configured to:
Control reception of driving evaluation information of a specific vehicle from the information management apparatus, wherein the specific vehicle is associated with the information processing apparatus; and control output of the received driving evaluation information (For example, the insurance provider may specify or provide a camera 214, one or more sensors (e.g., the proximity sensors 214, the vehicle operation sensors 212, etc.), and the telemetry device 216, to be installed in the vehicle 210 for use in generating the videos. In some cases, one or more software components (e.g., the event analyzer 230, etc.) may be incorporated with (or activated within) the vehicle computing system. In some cases, the insurance provider may provide an input device (e.g., the button 330, a microphone, etc.) for use 

Regarding claim 10, Ferguson further discloses the aspects of the information processing apparatus according to claim 8, wherein the CPU is further configured to: control reception of a summary of driving evaluation information of the target vehicle from the information management apparatus and control output of the received summary of the driving evaluation information of 

Regarding claim 11, Ferguson further discloses the aspects of the information processing apparatus comprising: 
A Central processing unit (CPU) configured to: 
Control reception of event information associated with a first vehicle (Event Analyzer 230; The event analyzer 230 may be configured to analyze information received from one or more sources (e.g., the vehicle operation sensors, the telematics device, the camera and/or proximity sensors 214) to determine whether a driving event associated with another vehicle 240 has occurred.);



	An evaluation value of the first vehicle (once the customer has been enrolled, hardware and/or software applications may be provided to the customer for use in generating the videos, and any associated information that may be used in rating the video and providing an incentive to the customer. For example, the insurance provider may specify or provide a camera 214, one or more sensors (e.g., the proximity sensors 214, the vehicle operation sensors 212, etc.), and the telemetry device 216, to be installed in the vehicle 210 for use in generating the videos. In some cases, one or more software components (e.g., the event analyzer 230, etc.) may be incorporated with (or activated within) the vehicle computing system. In some cases, the insurance provider may provide an input device (e.g., the button 330, a microphone, etc.) for use by the driver or passenger, in the vehicle to trigger capture of the video and data associated with the driving event. In some cases, the customer may use a camera incorporated into the mobile device 218);

Control storage of the evaluation information; and 
 and/or the like). For example, a trajectory of the vehicle 240 during a hard braking event is different than a trajectory of the vehicle 240 operating at an excessive speed or while tailgating another vehicle. This trajectory based algorithm is merely an illustrative example, and other such driving event determination algorithms may be implemented by the event analyzer. For instance, using the video and associated information, the event analyzer 252 may calculate motion information (e.g., a velocity, a position and/or an acceleration, etc.) of the vehicle 240 in relation to the vehicle 210 based on the velocity, location and/or acceleration information determined using the vehicle operation sensors 212, along with other telematics information. Once the event analyzer determines a driving event classification of the captured driving event, the video analysis computing system 250 may determine an event rating to be associated with the driving event by the event analysis module 258. In some cases, the event rating may be assigned as a letter grade (e.g., A-F, etc.), a numerical grade (e.g., 1-10, 1-100, etc.), and/or the like. This event rating may be used to represent a severity of the driving event that may be representative of a danger posed by the vehicle 240 to its driver, other vehicles 207, 210 and/or others in the vicinity (e.g., pedestrians). For example, a tailgating event identified for a vehicle 240 identified as travelling at a 



Ratnasingam discloses a system to assess and improve driver performance (Abstract), wherein driver performance messages from one or more observer users may include comments, photos, and videos relating to a driver performance that are used when calculating a rating or driver performance score [0140].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ferguson and also include evaluation reason information or comments about the driver performance in order to better understand the driver performance and assist in making a more accurate assessment of the driver performance.

Regarding Claim 12, Ferguson further discloses the aspects of the information processing apparatus according to claim 11, wherein the CPU is further configured to: 
acquire at least one of vehicle information, driver information (The telematics device 216 and/or mobile device 218 may store the identification information of the vehicle 210, that may include a vehicle identification number, the make, model, trim (or sub-model), year, and/or engine specifications. 

execute a matching process to match data of event information with at least one of the vehicle information, the driver information, or the location information and determine at least one of the first vehicle or a driver of the first vehicle based on the execution of the matching process (To analyze a driving event video and/or perform other actions using the video and other information communicated from the vehicle 210, the driving analysis computing system 280 and/or the video analysis computing system 250 may initiate communication with and/or retrieve data from one or more mobile devices, one or more vehicles 210, the vehicle operation computer system 270, and one or more additional computer systems storing data that may be relevant to the driving event analyses, driver score calculations, and/or event rating calculations. For example, one or more traffic data storage systems, such as traffic databases, may store data corresponding to the amount of traffic and certain traffic characteristics (e.g., amount of traffic, average driving speed, traffic speed distribution, and numbers 

Regarding claim 13, Ferguson further discloses the aspects of the information processing apparatus according to claim 11, wherein CPU is further configured to control transmission of a result of the analysis process to the second vehicle and
The transmission is controlled based on the evaluation information and the analysis process (The event analyzer 252 may be the same as, or different than the event analyzer 230 of the mobile device 218. The event analyzer 252, like the event analyzer 230, may include one or more event analysis and/or event rating algorithms, which may be executed by one or more software applications processed by a processor of the video analysis computing system 250. In an illustrated example, the event analyzer may analyze the video using video processing algorithms to identify the vehicle of interest (e.g., vehicle 240) in relation to one or more reference points, such as a fixed reference point (e.g., a horizon line, a lane marker, a roadside object, etc.) and/or a relative reference point (e.g.,  such cases, these positive driving events may receive a letter rating of A or B, or a numerical rating of 1 or 2. see additionally Insurance Provider Computing System 260 and Video Analysis Computing System 250 discussions; see Fig. 2; Col. 6, line 35 – Col 18, line 47).

Regarding claim 14, see above discussion for claims 1 and 11.

Regarding claim 15, see above discussion for claim 12.

Regarding claim 16, see above discussion for claim 11.

Regarding claim 17, see above discussion for claim 1.

Regarding claim 18, see above discussion for claim 11.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Examiner notes the corrections made to the title and therefore withdraws the previous objection.
Examiner notes the amendment to claims 17 and 18 to include “non-transitory computer readable medium” and therefore withdraws the previous 101 rejection.
Examiner notes the amendments made to claims 1, 11, and 14-18 and therefore withdraws the 112, first paragraph rejection and the 112 second paragraph rejection.
Applicant’s arguments, see pages 15-19 filed 10/20/21 with respect to the rejection(s) of claim(s) 1, 11, and 14-18 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 103(a).  See above for rejections.  These new rejections were necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683